Citation Nr: 1223498	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  06-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to claimed in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from May 1958 to June 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO with regard to his service connection claim for diabetes mellitus.  In July 2007, he testified before the undersigned Veterans Law Judge sitting at the RO.  Copies of the hearing transcripts are of record. 

In December 2007, the Board denied service connection for diabetes mellitus, claimed as secondary to exposure to Agent Orange.  The Veteran subsequently appealed the Board's December 2007 denial of entitlement to service connection for diabetes, claimed as secondary to exposure to Agent Orange to the United States Court of Appeals for Veterans Claims (CAVC).  In August 2009, a Joint Motion for Remand for Partial Remand was issued. 

In July 2010, the Board remanded the claim for additional development and readjudication.

After the issuance of the August 2011 SSOC, the Veteran and his attorney submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

According to correspondence dated in June 2010, the Veteran's representative advanced an argument regarding the issue of whether new and material evidence has been received to reopen a service connection claim for a skin disability.  In September 2011, the Veteran filed VA Form 21-526b (Veteran's Supplemental Claim) and indicated that he wanted increased evaluations for his service-connected right knee, left ankle, hernia, and spinal headaches.  These matters have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Exposure to herbicide agents (Agent Orange) while on active duty cannot be presumed.

2.  Diabetes mellitus was not manifest during service or for many years thereafter and is found to be unrelated to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active duty service nor may it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the service connection issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed a claim of entitlement to service connection for diabetes mellitus in November 2003 and February 2004.  The Veteran was notified via letters dated in May 2004 and November 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran and his attorney submitted multiple written statements discussing their contentions, internet research information, and VA treatment records.  Neither the Veteran nor his attorney has identified any outstanding pertinent evidence related to his service connection claim.

Additionally, in July 2006 and July 2007, the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO as well as the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2006 and July 2007 hearings, the DRO and the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was solicited regarding the nature of the Veteran's asserted herbicide exposure, onset of his claimed diabetes mellitus, and any causal link between the claimed disorder and events during his active service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's service connection claim.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board further acknowledges that a VA medical examination was not provided with regard to the issue of entitlement to service connection for diabetes mellitus nor was a VA medical opinion obtained to determine the etiology of his endocrine disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required). 

The Board concludes an examination is not needed in this case.  In so finding, the Board acknowledges that the Veteran has a current disability of diabetes mellitus.  However, crucially, as will be discussed below, there is no evidence of in-service herbicide exposure, of a diagnosis of diabetes mellitus until several years post-service, or of a linking of this disorder to active service, to include claimed in-service herbicide exposure.  The Veteran's statements of in-service herbicide exposure are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"). 

The Board is satisfied there was substantial compliance with the July 2010 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Defense Personnel Records Information Retrieval System (DPRIS) filled out a request for the U.S. Army and Joint Services Records Research Center (JSRRC), who researched the Veteran's claim and issued negative determinations as to herbicide exposure in October and November 2010.  Finally, after the development was completed, the issue was readjudicated, and a supplemental statement of the case was sent to the Veteran in August 2011.  Accordingly, the Board finds that the Board's July 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

As the available records and medical evidence have been obtained in order to make adequate determinations as to this claim, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2011).  Exposure to such herbicides is also presumed for veterans who served in specific units along the Korean Demilitarized Zone from April 1968 to July 1969, and for veterans in specific specialties at certain U.S. Air Force bases in Thailand during the Vietnam Era.  See M21-1 MR, Part IV, subpart ii, ch. 2, § C(10)(o) (July 20, 2011).  For assertions of herbicide exposure in any other location, VA must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.  

Type 2 diabetes also known as Type II diabetes mellitus shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2011).

Regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The Federal Circuit also has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.   The Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Additionally, the Federal Circuit held that lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background 

The Veteran contends that his diabetes mellitus was incurred as a result of having been exposed to Agent Orange during military service.  

Service treatment records do not show any complaints, findings, or diagnosis of diabetes mellitus.  In his May 1958 enlistment and May 1962 separation examination reports, the Veteran had negative results for sugar by urinalysis (UA) testing.  

Service personnel records revealed Air Force specialties of Aircraft Pneudraulic Repairman and Photo Helper and duty titles of Aircraft and Engineering Maintenance Helper, Apprentice Aircraft Hydraulic Repairman, Aircraft Hydraulic Mechanic, and Aircraft and Missile Hydraulic Repairman.  It was indicated that he was stationed at Larson Air Force Base (AFB) with 62D Field Maintenance Squadron (MATS) from November 1958 to June 1960 and at McChord AFB with 62D Field Maintenance Squadron (MATS) from June 1960 to June 1962.  The Veteran submitted a copy of his Air Force Outstanding Unit Award for Military Air Transport Service - Air Transport Wing, Provisional (Europe).

An August 1993 VA general medical examination report showed an elevated glucose level of 234 mg/dL and noted no history of diabetes mellitus.  A post-service VA treatment record dated in November 1998 detailed that he was initially diagnosed with Type II diabetes mellitus in March 1998.  Additional treatment records showed continued treatment for diabetes mellitus. 

In statements dated in February and May 2004, the Veteran asserted that he worked on cargo planes while in service that transported a variety of herbicides, discussing the different colors on the labels with names close to Dioxcil and Trioxcil, and the strong odors of the chemicals he saw and was exposed to while working in the belly of the aircraft under the cargo area.  He reported that he worked on planes that transported chemicals, to include C-47, C-54, C-118, C-124, C-130, C-140, and Huey helicopters.  It was further indicated that he did the majority of chemical hauling while stationed at Larson AFB and McChord AFB.  He also detailed that planes he serviced at Larson and McChord were transporting items to Asia and that he smelled things while participating in transporting troops in and out of the Congo Uprising.  The Veteran also commented that he suffered skin irritation in service after his hands were doused with a chemical.  

In May 2004, after requesting evidence of herbicide exposure, the RO received a response from the service department, indicating that it had no records showing the Veteran had been exposed to herbicides.  

In February 2005, following further development by the RO, it was noted that the Department of Defense (DoD) had provided VA with an inventory of herbicide operations reflecting 70 to 85 percent of herbicide use, testing, and disposal in locations other than Vietnam.  DoD's inventory was noted not to contain any instances of herbicide use, testing, or disposal at Larson or McChord AFB. 

During his July 2006 DRO hearing, the Veteran alleged that while stationed at McChord AFB, his unit was deployed for an operation in the Belgian Congo from mid-July through August 1960, during which time he was reportedly exposed to Agent Orange.  He testified that he witnessed aircraft spraying defoliant in the Congo. 

In October 2006, the Veteran submitted internet research information concerning the United Nations operations in the Congo as well as detailing that C-124 planes were used as carrier planes for Agent Orange.  A particular truncated internet article noted the following:  ...Democratic Republic of the Congo (formerly the Belgian Congo) ...we engaged in widespread chemical warfare (Agent Orange), the effects...  In July 2007, the Veteran submitted pictures of C-124 planes.

During his July 2007 Board hearing, the Veteran reiterated that he witnessed aircraft spraying defoliant in the Congo, smelled strong chemical odors on the airplanes he was servicing, and routinely saw barrels with funny, light colored markings. 

As noted above, in the December 2007 decision, the Board denied entitlement to service connection for diabetes mellitus, finding that the Veteran had no overseas assignments.  Nevertheless, as noted in the August 2009 Joint Motion for Remand, the Veteran had submitted an Air Force Outstanding Unit Award which was awarded to him and the Military Air Transport Service (MATS) Air Transport Wing, Provisional (Europe).  Significantly, the Veteran's DD Form 214 showed that the Veteran was a part of MATS at the time of his discharge from service and had received the Air Force Outstanding Unit Award.  Therefore, given that the evidence of record suggested that the Veteran may have had oversea assignments, and as highlighted by the Joint Motion, further development was found to be necessary in an effort to corroborate the Veteran's contentions regarding herbicide exposure during service.  The parties agreed that a remand was necessary for the Board to obtain records verifying the Veteran's service with the MATS Air Transport Wing (Europe) from mid-July through August 1960.  

In a September 2010 statement, the Veteran's attorney asserted that a proper search for documents should be made to determine whether herbicides were transported on aircraft serviced at Larson AFB and McChord AFB which the Veteran was stationed at each respective base. 

After the AOJ filled out U. S. Army and Joint Services Records Research Center (JSRRC) request forms, reports were received from the Defense Personnel Records Information Retrieval System (DPRIS) in October and November 2010.  Historical information submitted by the 62nd Troop Carrier Wing (TCW) (the higher headquarters of the 62d Field Maintenance Squadron) was researched.  It was found that the unit moved to McChord AFB during 1960 from Larson AFB.  Histories did not document the use, storage, spraying, or transportation of tactical herbicides.  Further research of historical information submitted by the MATS confirmed their participation in the Congo Airlift during the 1960-1963 time period.  However, DPRIS was unable to document the 62d Field Maintenance Squadron's role in that operation.  It was also indicated that historical information for MATS did not document the use, storage, spraying, or transportation of Agent Orange or tactical herbicides during the 1960 to 1963 time frame by MATS. 

In 2011, the Veteran submitted internet research information from the McChord Air Museum about the 62D Airlift Wing (established in July 1947 as the 62d Troop Carrier Wing).  It was noted to be stationed at McChord AFB since June 1960 with C-124 Aircraft from 1951-1969.  Operations for the 62d Troop Carrier Wing included helping to transport UN troops and supplies to the Congo in 1960.  Research information from Wikipedia about the 62D Airlift Wing showed that its units included the 62d Maintenance Squadron and that it helped to transport UN troops and supplies to the Congo in 1960.

The Veteran also included reference materials entitled The United States Air Force and Humanitarian Airlift Operations 1947-1999.  It clearly detailed that MATS Air Trpt Wg (Provisional) (Europe) was involved in the airlift operations with employed aircraft including the C-124 from July 1960 in the Republic of the Congo.  A Fact Sheet on the 322 Airlift Division was associated with the record.  It was shown that Air Transport Provisional (Europe) was attached to 322 Airlift Division from July to August 1960 and that the 322 Airlift Division provided support for UN forces in the Congo from 1960-61 as well as received Air Force Outstanding Unit Award from July to August 1960.  Thereafter, the Veteran's attorney submitted a copy of the UN resolution authorizing the Congolese airlift in July 1960.  Additional articles were associated with the record about challenges during the Congo airlifts for the Air Force. 

In a March 2012 statement, the Veteran's attorney argued that the Veteran has consistently offered competent lay testimony regarding his exposure to Agent Orange, which was not contradicted by any other evidence.  It was noted that the Board should accept his lay testimony in support of the claim. 

Analysis

As an initial matter, current evidence of record clearly showed findings of diabetes mellitus.  The Veteran's claimed disorder, diabetes mellitus, is classified as one of the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2010).  The Board must now determine whether in-service herbicide exposure can be conceded in this case.

Here, the Board finds that evidence of record confirmed that the Veteran was stationed at Larson AFB and McChord AFB from November 1958 to June 1962.  The Board has also found that evidence of record shows the Veteran was part of MATS Air Transport Wing (Provisional) (Europe), a unit that was shown to be involved in the airlift operations starting in July 1960 in the Republic of the Congo.  However, after a thorough review of the claims file, the evidence does not indicate that he was exposed to herbicides (Agent Orange or otherwise) while serving in any of these locations. 

Unfortunately, multiple searches to assist the Veteran in corroborating his claimed herbicide exposure during his period of active duty were unable to specifically verify the Veteran's claimed herbicide exposure at McChord AFB, Larson AFB, or in the Congo.  The Board finds that the development undertaken by the RO, DPRIS, and JSRRC in this regard is in compliance with the procedures contained in the M21-1 MR.  The RO's review of DoD's inventory of herbicide operations did not contain any instances of herbicide use, testing, or disposal at Larson or McChord AFB.  Reports from DPRIS fulfilling JSRRC requests by the RO did not document any use, storage, spraying, or transportation of herbicides at Larson or McChord AFB or by MATS (the unit the Veteran was assigned to while doing Congo airlifts) during the 1960 to 1963 time frame.  These entities clearly discussed the references used in their research and there is no indication that there was any official documentation that was not reviewed.  Thus, the conclusions reached in the aforementioned reports are afforded great probative value. 

As an additional matter, diabetes mellitus was not shown within one year of his release from active duty.  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Consequently, the Veteran's claim must be denied on these presumptive bases.  However, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303. 

As the Veteran currently has diabetes mellitus as noted in the medical evidence of record, Shedden element (1) is met.  Service treatment records do not reflect complaints of, or treatment for diabetes mellitus while on active duty.  The records do not reflect abnormal blood sugar levels or typical symptoms associated with diabetes mellitus.  The Veteran's exposure to Agent Orange cannot be presumed as discussed above.  Accordingly, Shedden element (2) is not met with respect to disease or injury.  With respect to Shedden element (3), causal relationship, the question presented, i.e., the relationship, if any, between the Veteran's claimed diabetes mellitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the evidence of record did not show any relationship between his claimed diabetes mellitus and events during his military service, including claimed herbicide exposure.

In support of his claim, the Veteran and his attorney submitted numerous internet articles.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research materials, in particular the truncated internet article discussing the Congo and noting widespread use of chemical warfare, associated with the file do not specifically relate to the facts and circumstances surrounding the Veteran's particular case and are found to have no probative value.  The Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, it was not accompanied by the opinion of any medical expert pertinent to the Veteran's case. 

The Veteran also submitted hearing testimony as well as multiple written statements discussing claimed in-service herbicide exposure and a causal relationship between diabetes and events in service.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

For the reasons noted above, most importantly the determinations made by the RO, DPRIS, and JSRRC, the Veteran's assertions of in-service herbicide exposure are outweighed by the other evidence of record.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Thus, the Board is not required, as suggested by the Veteran's attorney in the March 2012 statement of record, to simply accept the Veteran's lay testimony with regard to his exposure to Agent Orange during service.  

As the Veteran statements are inconsistent with the probative evidence of record, which does not show the Veteran was exposed herbicides during service, the Board finds that his assertions of in-service herbicide exposure lack credibility and are without probative value.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  In fact, the Veteran specifically acknowledged during his Board hearing that he was not sure if the odors he smelled and barrels he observed during service were actually even herbicides. 

The Board has also considered the Veteran's lay statements regarding the etiology of his claimed diabetes mellitus.  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his claimed disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In particular, the Veteran is not competent to provide testimony that his claimed condition was caused or aggravated during active service.  Therefore, the Veteran's unsubstantiated statements regarding in-service herbicide exposure and the claimed etiology of his diabetes mellitus are found to lack competency and probative value. 

For the foregoing reasons, the claim of entitlement to service connection for diabetes mellitus must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to claimed in-service herbicide exposure, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


